Citation Nr: 0937236	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  09-10 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals, healed fracture of fourth and fifth 
metacarpal shafts, right hand, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right hand disability does not present symptoms 
of unfavorable ankylosis of the index, long, and ring 
fingers; or, the index, long, and little fingers; or, the 
index, ring, and little fingers.


CONCLUSION OF LAW

The criteria for a rating exceeding 10 percent for the 
Veteran's right hand disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Code (DC) 5223 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

VA provided the Veteran with the notice contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a December 
2007 correspondence.  The letter included notice of the 
information and evidence necessary to substantiate a 
disability rating and the latter addressed effective date to 
be assigned in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was last readjudicated in a March 2009 
supplemental statement of the case, thereby curing any 
deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.; but see Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009) (The notice described in 38 
U.S.C.A. § 5103(a) does not require VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence).  

In this case, a July 2008 letter notified the Veteran of the 
above requirements.  This letter, however, was received after 
the initial adjudication of the Veteran's claims in March 
2008.  In certain circumstances, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements may create prejudicial error.  Shinseki v. Sanders, 
556 U.S. ___ (2009).  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, however, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, in March 2009 substantive appeal, the Veteran 
indicated that his right hand disability affects his ability 
to write, eat, comb his hair, and dress himself.  The Board 
finds that the Veteran's March 2009 substantive appeal 
demonstrates that he has actual knowledge of the need for 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life.  Additionally, the 
Board observes that after the July 2008 letter was issued, in 
March 2009, a statement of the case was issued.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of the notice in this case is not prejudicial.  
See Sanders, 487 F.3d 881.  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Veteran was afforded a fee-based 
examination in May 2008 and a VA examination in August 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Factual Background

The Veteran was afforded a VA fee-based examination in August 
2008.  The Veteran complained that he experienced constant 
pain traveling from his wrist to lower forearm.  On 
examination of hand dexterity, his right hand fingertips 
could approximate the transverse crease of the palm.  With 
the thumb attempting to oppose the fingers, the measurement 
between the tip of the right thumb and the tips of the 
fingers is 0 centimeters (cm.) for each finger.  With the 
thumb attempting to oppose the fingers, the measurement 
between the pad of the right thumb and the pad of the fingers 
was 0 cm. for each finger.  The examiner noted that the 
Veteran's right hand strength was moderately reduced.  The 
motion of the Veteran's ring finger was proximal 
interphalangeal joint flexion 70 degrees with pain at 70 
degrees, metacarpophalangeal joint flexion 90 degrees with 
pain at 90 degrees and distal interphalangeal joint flexion 
50 degrees with pain at 50 degrees.  His joint function was 
additionally limited after repetitive use by pain.  The 
examiner noted that pain was the major functional impact.  

The motion of the Veteran's little finger was proximal 
interphalangeal joint flexion of 90 degrees with pain at 90 
degrees, metacarpophalangeal joint flexion of 90 degrees with 
pain at 90 degrees, and distal interphalangeal joint flexion 
of 70 degrees with pain at 70 degrees.  His joint function 
was additionally limited after repetitive use by pain, and 
pain was noted as the major functional impact.  An X-ray 
finding of the Veteran's right hand showed healed fractures 
of the fourth and fifth metacarpals.  The examiner noted that 
there was no objective evidence of tenderness, weakened grip, 
loss of motion, or swelling.  The examiner concluded that the 
effect of the Veteran's disability on his daily activity was 
impairment of his right hand's dexterity and strength.  

The Veteran was afforded an additional VA examination in 
August 2008.  The Veteran complained that he experienced pain 
and a loss of strength in his right hand.  He stated that he 
tried to avoid using his middle, ring, and little fingers.  
Upon physical examination, both hands showed normal color, 
sweating and temperature.  There was no swelling, erythema, 
or heat.  The Veteran's right thumb flexed to touch each 
finger tip with ease and without pain or fatigue.  The right 
thumb lacked 3/4 inch of reaching the distal palmar crease 
actively.  Passively, it touched without pain.  All joints 
showed full extension without pain or fatigue.  Measurements 
of the right fingertips to the distal palmar crease (lacking 
distance in inches) was 1 inch for the index finger, 3/4 inch 
for the long finger, 1/2 inch for the ring finger, and 1/2 
inch for the little finger.  An X-ray of the right hand 
exhibited old healed mid-shaft fractures of metacarpals 4 and 
5 with increased diameter at fractures.  The 5th metacarpal 
had a 10 degree angulation at the fracture.  The 4th 
metacarpal was straight and 10 millimeters shorter than the 
3rd metacarpal head.  There were signs of trace 
osteoarthritis at the 4th and 5th metacarpal joints and a few 
interphalangeal joints.  Small cysts were present on several 
phalanges.  The examiner observed that the Veteran's failure 
to include three ulnar fingers in his grip aggravated his 
weakness and limited motion and concluded that the Veteran's 
disability was caused by multiple service injuries.  

Analysis

The Veteran's residuals of healed fractures, 4th and 5th 
metacarpal shafts, right hand, are currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5299-5223.  .

As was also noted above, the evidence of record shows that 
the Veteran is right-handed.  Therefore, for rating purposes, 
his right hand is considered his major or dominant extremity.  
See 38 C.F.R. § 4.69 (2008).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

The relevant diagnostic criteria for evaluating the Veteran's 
right hand disability are as follows:

Under Diagnostic Code 5223, a 10 percent rating is assigned 
when there is favorable ankylosis of two digits of one hand, 
and those two digits are the long and ring fingers; the long 
and little fingers, or the ring and little fingers.

A 20 percent rating is assigned for unfavorable ankylosis of 
the index finger and either the long, ring or little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the thumb and any finger.

Under Diagnostic Code 5222, a 20 percent rating is assigned 
when there is favorable ankylosis of three digits of one 
hand, and the those three digits are the long, ring and 
little fingers.

A 30 percent rating is assigned for unfavorable ankylosis of 
the index, long and ring fingers; index, long and little 
fingers; or index, ring and little fingers.

A 40 percent rating is assigned for unfavorable ankylosis of 
the thumb and any two fingers.

Under Diagnostic Code 5221, a 40 percent evaluation is 
assigned for unfavorable ankylosis of four digits on one 
hand, and those four digits are the index, long, ring and 
little fingers.

A 50 percent evaluation is assigned for unfavorable ankylosis 
of the thumb and any three fingers.

Under Diagnostic Code 5220, a 50 percent evaluation is 
assigned for unfavorable ankylosis of five digits of one 
hand.

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) 
and PIP joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  For digits II through V, the MP joint 
has a range of zero to 90 degrees of flexion, the PIP has a 
range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal (DIP) joint has a range of zero to 
70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 
5216-5230, Note 1.  

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic codes, 
any additional functional loss the veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

This evidence shows the Veteran is not entitled to a rating 
higher than 10 percent under DC 5223 because the evidence 
does not show that the Veteran has ankylosis of his index 
finger, thumb, or more than 2 fingers, the minimum 
requirement for an increased rating.  The Veteran further 
contends that pain in his right wrist and right forearm 
further limits the functionality of his right hand.  The May 
2008 and August 2008 VA examinations establish, however, that 
none of the Veteran's fingers are ankloysed.  Although they 
do establish that he has limited mobility in his index, long, 
ring and little finger, including, as mentioned, when trying 
to bend his finger, they do not establish that he exhibits 
ankylosis.  Ankylosis means immobility and consolidation of 
the joint of this finger due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although he 
complains of pain in his right hand, wrist and forearm, the 
Veteran still has some measure of range of motion in his 
digits, and therefore he does not exhibit increased 
ankylosis.

In regards to DeLuca, the May 2008 fee-basis VA examiner 
stated that during a flare-up there could be change in the 
joint function of his index, long, ring, and little fingers 
due to pain.  The VA examiner stated, however, that the 
degree of change in range of motion during a flare-up was 0 
degrees in all four of the above mentioned fingers.  
Therefore, the Veteran's right hand disability cannot be 
increased based on the DeLuca factors because it has not been 
established that the Veteran suffers additional limitation of 
range of motion upon repetitive movements.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The Veteran's contentions regarding his right hand disability 
are outweighed by the May 2008 fee-basis examination and the 
August 2008 examination on record which, as a whole, provides 
evidence against a finding that the Veteran meets the 
requirements for the next higher evaluation.  The 
preponderance of the evidence is against the Veteran's claim.  
As there is no reasonable doubt to resolve in his favor, his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed the evidence on file and concludes 
that the underlying level of severity for the Veteran's 
hearing loss has remained at the 0 percent level, but no 
more, during the course of this claim.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
appropriate period, a higher rating is not warranted for any 
time since the claim at issue.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

An extra-schedular disability rating may be assigned if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  In this 
case, however, the record contains no evidence of 
hospitalization, nor is there evidence that the appellant's 
finger disability, in an of itself, is exceptional or 
unusual, or markedly interferes with his employment, beyond 
that contemplated by the schedular criteria.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  There is no indication of an exceptional 
disability picture such that the schedular evaluations are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The appellant has not specifically argued otherwise.







	(CONTINUED ON NEXT PAGE)



ORDER

The claim for a disability rating higher than 10 percent for 
the right hand disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


